DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed June 13, 2022, has been received and entered.
	Claims 3, 5, 6, and 8 are cancelled.  
	Claims 1, 2, 4, 7, 9, and 10 are pending and examined on the merits.

Notice Re: Prior Art Available Under Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chapello (US 2006/0013807. Listed on IDS filed 5/23/18. Previously cited) in view of Tung (Journal of Pharmaceutical Investigation. 2014. 44: 111-118. Previously cited) and Sharma (Der Pharmacia Lettre. 2010. 2(3): 83-94. Previously cited).
Chapello discloses a rapidly disintegrating solid oral dosage form for controlling lactose intolerance in a patient in need thereof, the dosage form comprising an effective amount of lactase and an effective amount of a plurality of superdisintegrants (page 1, paragraph [0014]).  Chapello refers to lactase tablets as their invention (e.g. page 2, paragraph [0023]; page 3, paragraph [0051]), and discloses that the solid lactase composition of their invention can be any solid form, including but not limited to several forms that include tablets (page 3, paragraph [0053]).  Therefore, Chapello discloses a pharmaceutical composition for oral administration, wherein it is an orally disintegrating tablet comprising lactase enzyme, thereby being comparable to the instantly claimed invention.
Chapello discloses that the amount of lactase used in their solid dosage form is from about 5 to about 30 wt% of the compressed dosage form, or from about 7 to about 25 wt% of the final dosage form, or from about 10 to about 15 wt% of the final dosage form (page 2, paragraph [0025]).  The first two ranges of Chapello wholly encompass the weight percent range of lactase enzyme of instant claim 1.  Additionally, Chapello also points out that it has been found useful to include lactase in an amount of from about 15 to about 40 wt% of the oral dosage form (page 2, paragraph [0026]).  This range wholly encompasses the weight percent range of lactase enzyme of instant claim 1.  Moreover, the tablets of Tests 5-7 of Example 3 of Chapello comprise lactase in weight percentages falling within the weight percentage range of lactase enzyme of instant claim 1 (page 4, paragraph [0064] of Chapello).  Therefore, the lactase enzyme limitation of instant claim 1 is met.  
Exemplary superdisintegrants include cross-linked polyvinyl pyrollidone (crospovidone) (page 1, paragraphs [0034]-[0035]), and the amount of the superdisintegrant used in the invention is from about 5 to about 15 wt% of the solid dosage form (page 3, paragraph [0039]).  This range of the amount of the superdisintegrant (e.g. crospovidone) overlaps with the range of ’14.13% to 21.25% by weight’ of the disintegrating agent of instant claim 1.  See the tables of Examples 2 and 3 on page 4 (paragraphs [0062] and [0064]), in which crospovidone is included in tablets of the Chapello invention, as well as page 1, paragraph [0016] disclosing an embodiment of the Chapello invention comprising crospovidone.  
Chapello discloses diluents that are typically substances added to the purified lactase that provide bulk in order to produce a lactase enzyme product of the target potency (page 2, paragraph [0022]).  Typically, diluents for lactase enzyme produced are selected from any inert pharmaceutical excipient, and more particularly, typical excipients include mannitol and sodium citrate, amongst others (page 2, paragraph [0022]).  Mannitol reads on a diluent of instant claim 1, and sodium citrate reads on a lubricant of instant claim 4.  The tablets of formulations of Examples 2 and 3 comprise mannitol (page 4, paragraphs [0062] and [0064]).  For the formulations of the examples comprising crospovidone, the tablet formulations comprise mannitol at various amounts, including 45.73%, 44.66%, 43.33%, 41.65%, and 39.00% which are the tablet formulations for Tests 5-9 of Example 3, respectively (page 4, paragraph [0064]).  These mannitol amounts for Tests 5-9 fall in the range of ‘38.6% to 52.32% by weight’ of diluent consisting of polyol of instant claim 1. 
Chapello teaches that the formulation tablet of Test 5 of Example 3, comprising 5.00 wt% crospovidone and 45.73 wt % mannitol (falling in the range of instant claim 1 for the diluent), has a disintegration time of 0.8 minute (page 4, paragraph [0064]).  Also, Chapello teaches that the formulation tablet of Test 6 of Example 3, comprising 5.00 wt% crospovidone and 44.66% mannitol (falling in the range of instant claim 1 for the diluent), has a disintegration time of 0.7 minute (page 4, paragraph [0064]).  These read on ‘total disintegration in up to 1 minute’ of instant claim 1.  
Additionally, Chapello discloses that their rapidly disintegrating oral dosage form may further comprise an effective amount of a lubricant to aid compression (page 1, paragraph [0015]).  Lubricants can be added to the composition to aid in providing enhanced release properties (page 3, paragraph [0043]).  Examples of lubricants include stearate salts and stearic acid, as well as polyethylene glycol(page 3, paragraph [0044]).  For instance, the tablets of the formulations of Examples 2 and 3 comprise magnesium stearate (page 4, paragraphs [0062] and [0064]), which is one of the lubricants of instant claim 4.  Furthermore, Chapello discloses further ingredients for inclusion in their invention, including flavoring agents (page 3, paragraph [0049]), which reads on a pharmaceutically acceptable excipient that is a flavoring as recited in instant claim 2.  Therefore, the rapidly disintegrating oral dosage form of Chapello comprises lactase, crospovidone, and mannitol in combination with pharmaceutically acceptable excipients (lubricants, flavoring agents).
In sum, Chapello is comparable to the claimed invention since Chapello discloses a pharmaceutical composition for oral administration, wherein it is an orally disintegrating tablet comprising lactase enzyme at a weight percentage that falls in the claimed range of 14.13% to 21.25% by weight (see paragraphs [0025]-[0026] and Tests 5-7 of paragraph [0064] discussed above), disintegrating agent selected from crospovidone, diluent consisting of polyol selected from mannitol at a weight percent of 45.73%, 44.66%, 43.33%, 41.65%, or 39.00% (see Tests 5-9 of paragraph [0064]; falling in the range of instant claim 1), in combination with pharmaceutically acceptable excipients (lubricants, flavorings), wherein some embodiments have a disintegration time up to 1 minute (Tests 5 and 6 in Example 3).

Chapello differs from the claimed invention in that Chapello does not expressly disclose that the tablet comprises 14.13% to 21.25% by weight of disintegrating agent selected from crospovidone, wherein the orally disintegrating tablet shows total disintegration in up to 1 minute and friability lower than 1.5%.  Additionally, Chapello differs from instant claim 10 in that Chapello does not expressly disclose that the tablet comprises 21.25% by weight of disintegrating agent selected from crospovidone, wherein the orally disintegrating tablet shows total disintegration in up to 1 minute and friability lower than 1.5%.  Though Chapello teaches embodiments in which the disintegration time is up to 1 minute (Tests 5 and 6 in Example 3; see discussion above), Chapello teaches that crospovidone is present at 5.00 wt % in the tablet formulations of Tests 5-9 in Example 3 of Chapello (paragraph [0064]) comprising mannitol at weight percentages falling in the claimed range of 38.6% to 52.32% by weight.  Further still, Tests 5-7 in Example 3 comprise lactase at weight percentages falling in the claimed range of 15.3% to 20.7% by weight.  Thus the tablet formulations of Tests 5 and 6 in Example 3 (paragraph [0064]) are the closest examples to instant claim 1, with the only difference with the claimed invention being the weight percent of crospovidone and no mention of the friability of the tablets.
As noted above, Chapello teaches that the amount of the superdisintegrant (e.g. crospovidone) used is from about 5 to about 15 wt% of the solid dosage form (page 3, paragraph [0039]).  The tablet examples of Chapello comprise 5 wt % crospovidone (page 4, paragraphs [0062] and [0064]).  Though superdisintegrants are typically recommended to be used at levels of about 2 wt% or less, their data indicates that it is possible to reduce disintegration time about 10% by more than doubling the amount of recommended superdisintegrant used in the solid oral dosage form (page 4, paragraph [0063]).  Chapello states, “Reductions of up to about 50% of the disintegration time were found using from about 10 to about 15 wt% of the solid dosage form of superdisintegrant” (page 4, paragraph [0063]).
Tung discloses a face-centered central composite design was chosen as the main method to optimize orally disintegrating tablets (ODT) (page 112, left column, second full paragraph).  The aim of Tung’s study was to design and optimize an orally disintegrating tablet (ODT) containing a solid dispersion (SD) of the drug felodipine (Fel) and hydroxypropyl methylcellulose (HPMC) to improve poorly soluble property and slow onset action time of felodipine, wherein the study evaluated the disintegration time and friability (page 112, left column, third full paragraph).  Before carrying out the experimental design, the effect of different kinds of diluent (mannitol and lactose), superdisintegrant (three superdisintegrants, including crospovidone), or soluble lubricant (two lubricants, including PEG 6000, i.e. a polyethylene glycol) on the disintegration time was screened (page 112, right column, last paragraph).  In the face-centered central composite design, two independent variables, the diluent mannitol as the X1 variable and the superdisintegrant crospovidone XL as the X2 variable, were each evaluated at 3 levels as shown in Table 3 in terms of milligrams in the formulation (page 113, left column, first paragraph).  The dependent variables evaluated included disintegration time (Y1) and friability (Y3) (page 113, left column, first paragraph; Table 3 on page 115).  See also page 115, last paragraph, explaining investigating the effect of the independent variables (X1 for mannitol, X2 for crospovidone XL) and their interaction (X1 * X2) on the dependent variables. 
 Tung determined that crospovidone XL (variable X2) and its quadratic variable (X2 * X2) had a significant effect on the disintegration time of the orally disintegrating tablet (ODT) (page 116, left column, first full paragraph).  The remaining factors, including X1 * X2 speaking to the interaction of the variables X1 and X2, did not have a substantial effect on the disintegration time (page 116, left column, first full paragraph).  Regarding friability, the process variables (X1, X2) had a synergistic effect (page 116, right column, first paragraph).  The friability was significantly proportional to the amount of mannitol (X1) with the lower concentration of mannitol resulting in reduced friability (page 116, right column first paragraph).  Also, the friability noticeably declined when crospovidone was used at a high level (page 116, right column, first paragraph).  
Sharma discloses formulating fast disintegrating tablets (FDTs) of promethazine HCl (abstract).  A total of nine formulations were prepared by varying the concentration of superdisintegrants (one of which was crospovidone) and mannitol (paragraph bridging pages 87 and 88; Table 1 on page 88).  The formulation CPX5 containing 20% of crospovidone showed the minimum disintegration time of 23.33 seconds (page 92, first paragraph; Table 7 on page 92); this disintegration time falls in the disintegration time range of instant claim 1.  Additionally, this weight percent of crospovidone falls in the range of instant claim 1.  The formulation CPX5 also comprises 38.16% mannitol (abstract and calculation of 133.57 mg mannitol/(104.43+70+133.57+32+8+2) x 100 = 38.16%); this weight percent falls slightly lower than the lower limit of the diluent of instant claim 1.  Furthermore, formulation CPX5 has a friability of 0.962% (Table 6 on page 92); this friability falls in the friability range of instant claim 1.
Before the effective filing date of the claimed invention, it would have been an obvious matter of routine optimization to have varied the amount of crospovidone of the tablet of Chapello, including to amounts in the range of 14.13% to 21.25% by weight and an amount of 21.25% by weight, for the predictable result of optimizing the results-effective variables of disintegration time and friability of the tablet.  Tung demonstrates that the amount of crospovidone in an orally disintegrating tablet can be optimized since the amount of crospovidone affects the disintegration time of an orally disintegrating tablet, and the amount of crospovidone and its interaction with mannitol (the diluent included in the tablet of Chapello) affects the friability of an orally disintegrating tablet.  Based on Tung and the teaching in Chapello that disintegration time can be reduced by increasing the amount of the superdisintegrant, e.g. crospovidone (paragraph [0063]), it would have been obvious to the skilled artisan to have optimized the amount of crospovidone in the tablet of Chapello, including applying the face-centered central composite design of Tung for formulation optimization, to determine the suitable amounts of crospovidone to obtain low disintegration times (e.g. 23.67 seconds) and low friabilities (e.g. lower than 1% such as 0.31% to 0.49%) which Tung taught as being desirable for quick dissolving and disintegrating tablets. 
Moreover, one of ordinary skill in the art would have been motivated to modify the amount of crospovidone in the tablet of Chapello to weight percentages disclosed in Sharma (20%) since Sharma found this disclosed amount of crospovidone was suitable for an orally disintegrating tablet formulation which has a low disintegration time and low friability.  There would have been a reasonable expectation of success in obtaining a rapidly disintegrating solid oral dosage tablet having an effective amount of lactase and the superdisintegrant crospovidone (as sought by Chapello) since Sharma found this amount of crospovidone suitable for an orally disintegrating tablet formulation for delivery of another active agent (promethazine HCl in Sharma) and thus would have been expected to be suitable for delivery of the active agent of Chapello (lactase).  
Therefore, Chapello in view of Tung and Sharma render obvious instant claims 1, 2 (lubricants, flavorings as taught by Chapello), 4 (stearic acid taught in paragraph [0044] of Chapello; magnesium stearate taught in paragraphs [0062] and [0064] of Chapello), and 10.

Regarding instant claim 7, Chapello teaches that their rapidly disintegrating solid oral lactase dosage form can be administered concurrently with the consumption of lactose-containing food products (page 3, paragraph [0055]).  It would have been prima facie obvious to mix the tablet rendered obvious by Chapello, Tung, and Sharma with the lactose-containing food product as it would allow for their concurrent administration.  In the background of their invention, Chapello recognizes that some humans are considered lactose intolerant because their bodies do not produce an effective amount of lactase to convert lactose, a disaccharide carbohydrate found in milk produced by various animals, into glucose and galactose (page 1, paragraph [0003]).  It would have been obvious to select milk (reading on a lactose-rich food) or any other lactose-rich food as the lactose-containing food product with which the tablet rendered obvious by Chapello, Tung, and Sharma is mixed (in order to obtain concurrent administration) in order to provide relief of lactose intolerance when these foods are consumed.  Therefore, instant claim 7 is rendered obvious.  	
A holding of obviousness is clearly required.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chapello, Tung, and Sharma as applied to claims 1, 2, 4, 7, and 10 above, and further in view of Cifter (US 2011/0288138. Previously cited).
As discussed above, Chapello in view of Tung and Sharma renders obvious claims 1, 2, 4, 7, and 10.  Regarding instant claim 9, as pointed out above, Chapello discloses that their composition comprises an effective amount of a lubricant (reading on a pharmaceutically acceptable excipient) to aid compression (page 1, paragraph [0015]).  Chapello further discloses that preferably, the lubricant is present in an amount of from about 0.25% to about 6% by weight of the solid dosage form, from about 0.5% to about 4% by weight of the solid dosage form, and about 0.5% to about 1.0% by weight of the solid dosage form (page 3, paragraph [0044]).  These first two ranges wholly encompass the weight percentage range of lubricant of instant claim 9, and there is significant overlap of the third range disclosed by Chapello with the weight percentage range of lubricant of instant claim 9.  Therefore, the lubricant limitation of instant claim 9 is met.  Additionally, as discussed above, Chapello discloses further ingredients for inclusion in their invention, including flavoring agents (page 3, paragraph [0049]).  
Chapello differs from instant claim 9 in that Chapello does not expressly disclose that their tablet comprises 0.306% to 0.414% by weight of flavoring, 0.034% to 0.046% by weight of sweetener, with the remainder being selected from other pharmaceutically acceptable excipients.  
Cifter discloses silicon dioxide free orally disintegrating tablet formulations of zolmitriptan or a pharmaceutically acceptable salt thereof (page 1, paragraph [0002]), wherein zolmitriptan is an agent for the treatment of migraine and associated symptoms (page 1, paragraph [0003]; page 2, paragraph [0015]).  Cifter teaches that their orally disintegrating compositions comprise one or more pharmaceutically acceptable excipients that are selected from a group that includes flavoring agents (page 3, paragraph [0029]).  In one aspect, Cifter teaches that the flavoring agent content is present in an amount of from 0.05 to 5.0% weight of the total tablet weight (page 3, paragraph [0035]).  See also page 4, paragraphs [0047] of Cifter.  This range wholly encompasses the weight percentage range of flavoring of instant claim 9. 
Before the effective filing date of the claimed invention, it would have been obvious to have included the flavoring agent in the tablet rendered obvious by Chapello in view of Tung and Sharma in an amount of from 0.05 to 5.0% weight of the total tablet weight.  One of ordinary skill in the art would have been motivated to include the flavoring agent in these amounts since Cifter teaches that these amounts are suitable for a flavoring agent included in an orally disintegrating tablet.  Since this range of flavoring agent amounts overlaps with the flavoring weight percent range of instant claim 9, then Chapello, Tung, Sharma, and Cifter render obvious the flavoring limitation of instant claim 9.
	Regarding the sweetener limitation of instant claim 9, Chapello does not expressly disclose that their lactase tablet further comprises 0.034% to 0.046% by weight of sweetener.  However, Cifter discloses that their orally disintegrating tablet formulation comprises one or more pharmaceutically acceptable excipients selected from a group comprising sweeteners, as well as dispersing agents, diluents, binders, flavoring agents, and coloring agents (page 3, paragraph [0029]).  Cifter discloses that their orally disintegrating compositions comprise sucralose as a sweetener to improve patient compliance (page 3, paragraph [0034]).  It was found that even if used in low amounts, sucralose has a synergistic taste improvement with mannitol which is also a very important issue in orally disintegrating tablet formulations (page 3, paragraph [0034]).  Cifter teaches including sucralose in an amount of between 0.01 and 5.00% by weight of the total tablet weight (page 3, paragraph [0034]).  This range wholly encompasses the weight percentage range of sweetener of instant claim 9.  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included sucralose (a sweetener) in an amount of between 0.01 and 5.00% by weight of the total tablet weight of the tablet rendered obvious by Chapello, Tung, Sharma, and Cifter.  One of ordinary skill in the art would have been motivated to have included sucralose in the tablet rendered obvious by Chapello, Tung, Sharma, and Cifter because the sweetener sucralose would have improved patient compliance (as indicated in paragraph [0034] of Cifter), and because it would have had a synergistic taste improvement with the mannitol present in the tablet rendered obvious by Chapello, Tung, Sharma, and Cifter (as indicated in paragraph [0034] of Cifter).  It would have been obvious to have included the sweetener in an amount of between 0.01 and 5.00% by weight of the total tablet weight since Cifter teaches that this amount is suitable for inclusion in an orally disintegrating tablet for a desired taste improvement effect.  Therefore, Chapello in view of Tung, Sharma, and Cifter renders obvious the sweetener limitation of instant claim 9 (as well as rendering obvious the sweetener embodiment of instant claim 2).
	Regarding other pharmaceutically acceptable excipients, Chapello teaches that their composition can further comprise glidants that are added to improve the flow properties of a solid composition and improve the accuracy of dosing (page 3, paragraph [0047]).  In further including other pharmaceutically acceptable excipients (e.g. glidants), it is obvious that the tablet rendered obvious by Chapello in view of Tung, Sharma, and Cifter meets the limitation of ‘with the remainder being selected from other pharmaceutically acceptable excipients’ of instant claim 9.
	In sum, Chapello in view of Tung and Sharma, and further in view of Cifter renders obvious instant claim 9.
	A holding of obviousness is clearly required. 

Response to Arguments
Applicant’s arguments, filed June 13, 2022, with respect to the rejection under 35 U.S.C. 112(d) of claim 10, have been fully considered and are persuasive.  In particular, the amendment of claim 10 has overcome the rejection.  Therefore, the rejection under 35 U.S.C. 112(d) has been withdrawn. 
	However, Applicant’s arguments are unpersuasive with respect to the rejections under 35 U.S.C. 103.  Applicant asserts that despite the allegation in Chapello that superdisintegrants could be used from 5% to 15% by weight, Chapello fails to disclose suitable orally disintegrating tablets with more than 5% of superdisintegrant.  As stated in the Office Action, Chapello teaches that for their invention, the amount of superdisintegrant is from about 5 to about 15 wt% of the solid dosage form (paragraph [0039]), wherein exemplary superdisintegrants include crospovidone (paragraph [0035]).  The invention of Chapello is a “rapidly disintegrating solid oral dosage forms” (abstract), wherein the rapidly disintegrating solid dosage form comprises “an effective amount of a plurality of superdisintegrants” (paragraph [0014]).  From these statements in Chapello regarding characterizing their invention as a rapidly disintegrating solid oral dosage form, with the amount of superdisintegrant being from about 5 to about 15 wt% of the solid dosage form, then it is unclear how Chapello fails to disclose suitable orally disintegrating tablets with more than 5% of superdisintegrant (in particular, weight percentages more than 5% which fall in the range disclosed in Chapello of about 5% to about 15 wt%) as Applicant purports.  
	To further Applicant’s assertion, Applicant argues that according to the examples of Chapello, Applicant notes that one of ordinary skill in the art would not consider using 15% of superdisintegrants, since Chapello teaches (in particular, in Example 2) that these formulations would have a disintegration time from 32 minutes to 16.3 minutes.  However, this mischaracterizes Chapello since Example 2 of Chapello lists a disintegration time of 32 minutes for a control that lacks superdisintegrants (paragraph [0062]).  Applicant provides a copy of the table (paragraph [0062]) in Example 2 of Chapello, along with paragraph [0063] under the table.  The table in Example 2 shows three test compositions, with Test 2 comprising 15% superdisintegrant (croscarmellose, not crospovidone as instantly claimed) with a 16.3 minute disintegration time.  However, Test 2 comprises 37.91% lactase which is outside of the claimed range of ’15.3% to 20.7% by weight of lactase enzyme.’  Given that Test 2 of Chapello does not comprise crospovidone as the superdisintegrant nor does it comprise the lactase in an amount falling in the claimed range, then Test 2 of Example 2 of Chapello is not drawn to an example of Chapello that is most comparable to the instant claims.  Therefore, the 16.3 minute disintegration time of Test 2 of Example 2 of Chapello would not have necessarily led the person of ordinary skill in the art to not consider using 15% of superdisintegrants.   
As such, the Examiner maintains that the 16.3 minute disintegration time of Test 2 of Example 2 of Chapello would not have led the skilled artisan to expect that including 15% of crospovidone would have resulted in a disintegration time of as long as 16.3 minutes which is significantly greater than the ‘total disintegration time in up to 1 minute’ as recited in instant claim 1.  On the contrary, Example 3 of Chapello investigated the effects of various amounts of lactase on disintegration time (paragraph [0065]), with results shown in a table (paragraph [0064]).  Test 4 in the table of Example 3 comprises 37.91% lactase which is the same amount of lactase used in all the test compositions and the control of Example 2.  All other test compositions in Example 3 comprise lower lactase amounts, with Tests 5-7 comprising lactase in amounts falling in the claimed range of ’15.3% to 20.7% by weight.’  While Test 4 has a disintegration time of 11.5 minutes, all the other test compositions in Example 3 have much lower disintegration times of 0.7 to 2.0 minutes.  Such a significant difference in disintegration time for the composition comprising lactase in the amount used in Example 2 (37.91%) would have led the skilled artisan to expect that the embodiments of Chapello that are most comparable to the claimed invention (those comprising lactase in an amount falling in the claimed range) would not have disintegration times of as high as 16.0 to 28.6 minutes (as disclosed in Example 2) or as high as 11.5 minutes (as disclosed in Test 4 in Example 3).
Moreover, paragraph [0063] under the table of Example 2 of Chapello states, “Reductions of up to about 50% of the disintegration time were found using from about 10 to about 15 wt % of the solid dosage form of superdisintegrant,” which would have motivated the skilled artisan to include about 10 to about 15 wt% superdisintegrant in the solid dosage form of Chapello, contrary to Applicant’s assertion.  The data in the table of Example 2 is in agreement with this statement in Chapello.  From lowest to highest amounts of total superdisintegrants, Test 1 comprising 5% superdisintegrant (5% croscarmellose) has a disintegration time of 28.6 minutes, Test 3 comprising 10% superdisintegrant (5% croscarmellose + 5% crospovidone) has a disintegration time of 16.0 minutes, and Test 2 comprising 15% superdisintegrant (15% croscarmellose) has a disintegration time of 16.3 minutes.  There is not much difference between the disintegration times of Test 3 (10% superdisintegrant) and Test 2 (15% superdisintegrant); in particular, it is a difference of about 2%.  Furthermore, there are a few differences in the components of Tests 2 and 3, including the fact that Test 3 comprises crospovidone which is absent in Test 2, which may explain the minor difference in disintegration times for Tests 2 and 3.  Thus the minor difference in disintegration times for Tests 2 and 3 would not have led the skilled artisan to select 10% superdisintegrant as opposed to 15% superdisintegrant when practicing the invention of Chapello, nor would it sway the skilled artisan from selecting from about 10 to about 15 wt.% superdisintegrant in the Chapello composition.  Instead, the decreased disintegration time of 16.3 minutes for a composition comprising 15% superdisintegrant (Test 2) as compared to the control lacking superdisintegrant (32 minutes) and the composition comprising 5% superdisintegrant (28.6 minutes) would have led the skilled artisan to include 15% superdisintegrant in the composition of Chapello.  
After citing Example 2 of the Chapello, Applicant then concludes that one of ordinary skill in the art aware of the problem of developing an orally disintegrating tablet comprising lactase enzyme with adequate mechanical strength and disintegration time (total disintegration time in up to 1 minute and friability lower than 1.5%), would not be motivated to use high amounts of a single superdisintegrant (14.13% to 21.25% by weight) such as crospovidone, in view of the results obtained with amounts above 10 wt% of superdisintegrant in Chapello.  In response to that argument, see the preceding paragraph – Chapello itself would have led the skilled artisan to select any amount of superdisintegrant in the range of about 10 to about 15 wt%.  Moreover, there is no showing in Chapello that increasing superdisintegrant amount above 15 wt% (the highest amount tested in the examples of Chapello) would have extended the disintegration time such that a total disintegration time of up to 1 minute could not be obtained.  Test 2 in Example 2 is the only test composition studied by Chapello with superdisintegrants in an amount above 10 wt%.  Test 2 in Example 2 does not comprise the lactase in an amount falling in the claimed amount, while Tests 5-9 of Example 3 show that disintegration time is significantly decreased by including lactase at an amount lower than the amount (37.91%) used in all test composition of Example 2.  Therefore, the skilled artisan would not have expected that a total disintegration time of up to 1 minute could not be obtained for the invention of Chapello in which the lactase is in an amount falling in the claimed range (e.g. 16.75% or 18.47% lactase as taught in Example 3 of Chapello) while the superdisintegrant is in an amount above 10 wt%.    
Applicant further asserts that one of ordinary skill in the art would not consider the combination of high amounts of a single superdisintegrant (crospovidone), high amounts of polyols (38.6% to 52.32% by weight) and lactase enzyme (15.3% to 20.7% by weight) would provide a robust tablet formulation with adequate mechanical strength and disintegration time in view of the teachings of Chapello.  Chapello at least would have motivated the skilled artisan to select the superdisintegrant (e.g. crospovidone) amount in at least the range of about 10% to about 15% by weight, as opposed to lower superdisintegrant amounts, when performing their invention.  The range of about 10% to about 15% by weight disclosed in Chapello overlaps with the claimed range of ‘14.13% to 21.25% by weight’ of instant claim 1.  Example 3 of Chapello demonstrates the effect of lactase concentrations on the disintegration time (paragraph [0065]), showing that compositions comprising lactase concentrations falling in the claimed range (16.75% for Test 5; 18.47% for Test 6) have a disintegration time less than 1 minute.  Therefore, the skilled artisan would have expected, based at least on the combination of the amount of a single superdisintegrant (crospovidone) (any amount disclosed in Chapello falling in the claimed range) and the amount of lactase (any amount disclosed in Chapello falling in the claimed range), that the composition of Chapello would have the disintegration time as claimed.  Tung and Sharma are further cited in the rejection to support the routine optimization of the amount of crospovidone for the predictable result of optimizing the results-effective variables of disintegration time and friability of the tablet of Chapello.
Regarding Tung, Applicant asserts that the Examiner wrongly assumes that the formulations 4, 6, and 8 of Tung only have mannitol and crospovidone, referring to the formulations in Table 4 on page 115 of the reference.  Applicant points out that these formulations also have felodipine and hydroxypropyl methylcellulose since the objective of the article is to improve tablets comprising felodipine and hydroxypropyl methylcellulose, and one of the variables analyzed was the % of the felodipine released.  Applicant points out that a thorough review of Tung reveals that formulation 6 (Table 4) is the optimized formulation for felodipine tested in Tung, i.e. formulation 6 comprises 27.5% diluent (in this case, mannitol) and 7.5% superdisintegrant (in this case, crospovidone) (page 112, right column, last paragraph).  The Examiner agrees.  Therefore, the discussion regarding the percentages of crospovidone and mannitol in Formulations 4, 6, and 8 (half of the paragraph bridging pages 9 and 10 of the last Office Action), and the assertion that Tung discloses a formulation comprising 16.7% crospovidone (page 11, last paragraph of the last Office action), based on incorrect calculations, have been removed from the rejection.  Nevertheless, it does not take away from the showing in Tung that the amount of crospovidone in an orally disintegrating tablet can be optimized since the amount of crospovidone affects the disintegration time of an orally disintegrating tablet, and the showing in Tung that the amount of crospovidone and its interaction with mannitol affects the friability of an orally disintegrating tablet.  The ground of rejection regarding routine optimization based on Tung remains the same.
Applicant points out that Tung does not disclose an orally disintegrating tablet with lactase, nor an orally disintegrating tablet with 14.13% to 21.25% by weight of disintegrating agent selected from crospovidone; and 38.6% to 52.32% by weight of diluent consisting of polyol selected from the group of mannitol, xylitol, sorbitol, eritritol, isomalt, lactitol or maltitol.  While this is correct, Tung provides teachings that support optimizing the amount of crospovidone in the rapidly disintegrating solid oral dosage form of Chapello to obtain low disintegration times (e.g. 23.67 seconds) and low friabilities (e.g. lower than 1% such as 0.31% to 0.49%) which Tung taught as being desirable for quick dissolving and disintegrating tablets.  
Additionally, Applicant points out that Tung analyzes the effect of crospovidone and mannitol on ODT tablets without lactase, and Applicant asserts that Tung finds that high amounts of crospovidone (from 15 to around 30 mg) would increase the disintegration time, i.e. the crospovidone in high amounts in tablets without lactase displays an antagonist effect on disintegration time.  To support this assertion, Applicant cites page 116, left column, first full paragraph, emphasizing the following two statements: “Crospovidone XL (X2) possessed an antagonistic effect on disintegration time,” “Increasing the amount of crospovidone from 15 to around 30 mg resulted in a considerable decrease in disintegration time.”  The second highlighted statement in this passage of Tung is contrary to Applicant’s assertion since it states that disintegration time is decreased when increasing the amount of crospovidone.  Figure 3 of Tung, cited in the same passage of Tung, shows the longest disintegration times (about ‘60’) for the lowest crospovidone (CP) amount of ‘15’ shown, whereas the shortest disintegration times (about ‘30’) were obtained for the highest crospovidone amount of ’40.’  As such, when Tung indicates that the crospovidone possessed an “antagonistic effect” on disintegration time, it appears that the “antagonistic effect” is meant to refer to the effect of decreasing the disintegration time.  
 Applicant’s asserts that one of ordinary skill in the art, trying to develop an orally disintegrating tablet comprising lactase enzyme with adequate mechanical strength and disintegration time, would not be motivated by reading Tung to use ‘high amounts’ of polyols with crospovidone, since Tung teaches the results of disintegration time obtained indicates the ‘antagonism’ of high quantities of crospovidone, and the optimized formulation only comprises about 7.5% of crospovidone.  However, as discussed in the preceding paragraph, Tung supports that increasing the amount of crospovidone in the formulation resulted in shorter disintegration times.  Also, Table 4 shows that disintegration times (Y1) of 23.67 to 38.33 seconds were obtained for the formulations comprising the ‘high’ (1) and ‘middle’ (0) amounts of crospovidone (X2) in Table 4, whereas longer disintegration times of 58 to 72 seconds were obtained for formulations comprising the low (-1) amount of crospovidone (see Table 3 for the amounts used in the formulations).  Thus the shortest disintegration times were obtained using the highest amounts of crospovidone tested in Tung.  Regarding the point that the optimized formulation of Tung only comprises about 7.5% crospovidone, the optimized formulation was not selected in Tung as the formulation with the shortest disintegration time.  Instead, the optimized formulation was selected in Tung for the formulation having a disintegration time under 30 seconds, as well as for highest % Fel released after 5 minutes and friability lower than 1% (paragraph bridging pages 116 and 117).  Table 4 shows that the high and middle amounts of crospovidone tested resulted in the shortest disintegration times, wherein the crospovidone weight percentage is unclear for the ‘high’ amount of crospovidone in the table.
Applicant also notes that lactase enzymes are not promptly soluble, so diminishing the time of disintegration of a tablet comprising lactase enzyme is difficult, which are not comparable to a tablet of felodipine.  However, Applicant does not provide evidence to support the assertion that diminishing the disintegration time of a tablet comprising lactase would be difficult because lactase is not promptly soluble.  Moreover, Chapello would not have led the skilled artisan to conclude that decreasing the disintegration time of a tablet comprising lactase is difficult.  Instead, the table of Example 2 of Chapello shows that it is possible to reduce disintegration time by increasing the amount of the superdisintegrant in a tablet comprising lactase, and the table of Example 3 of Chapello shows decreasing the disintegration time to as low as 0.7 minute for lactase-containing tablets.
Regarding Sharma, Applicant points out that it aims to mask the intensely bitter taste of promethazine HCl.  Therefore, Applicant asserts that Sharma does not solve, or attempt to solve, the problem of disintegrating of tablets of lactase, which present several difficulties.  However, Sharma investigated varying the concentration of superdisintegrants and mannitol in a fast disintegrating tablet, finding that the minimum disintegration time of 23.33 seconds was obtained for a formulation comprising 20% crospovidone and 38.16% mannitol (slightly lower than the lower limit of the diluent of instant claim 1) (paragraph bridging pages 87 and 88; Table 1 on page 88; page 92, first paragraph; Table 7 on page 92).  Though Sharma is directed to a composition comprising promethazine HCl instead of lactase as the active agent for delivery, it speaks to the superdisintegrant and mannitol components that are present in rapidly disintegrating solid oral dosage forms for delivering an active agent, and thus Sharma is pertinent to Chapello.  While Sharma sought to mask the bitter taste of their active agent, Sharma also sought to formulate fast disintegrating tablets of the drug (first sentence of the abstract), with the minimum disintegration time being determined.  The skilled artisan would have considered the art regarding rapidly disintegrating solid oral dosage forms, which includes Sharma, when carrying out the invention of Chapello.
Additionally, in view of the cited prior art documents, Applicant asserts that one of ordinary skill in the art aware of the problem of developing an orally disintegrating tablet, wishing to obtain a tablet comprising lactase enzyme with adequate mechanical strength and disintegration time (total disintegration in up to 1 minute and friability lower than 1.5%), would not be motivated to combine the lactase enzyme with high amount of crospovidone (14.13% to 21.25% by weight) and polyol (38.6% to 52.32% by weight).  However, as discussed in further detail in the preceding paragraphs, the Examiner respectfully disagrees with this assertion.  Applicant further asserts that even if combining the teachings in Chapello and Tung was obvious, one would not be motivated to use a formulation with high quantities of crospovidone since Tung teaches that the crospovidone has an antagonist effect on disintegration times and that high quantities of crospovidone are not suitable.  However, as explained above, the “antagonistic effect” as addressed in Tung appears to be the effect of decreasing the disintegration time, and Table 4 and Figure 3 of Tung demonstrate that the highest crospovidone amounts tested resulted in the shortest disintegration times.  
Applicant further argues that Chapello motivates one to use a plurality of superdisintegrants and to not increase the amount of superdisintegrant over 10 wt% in an orally disintegrating tablet comprising lactase enzyme.  However, Chapello does not give any evidence that a plurality of superdisintegrants as opposed to a single superdisintegrant is superior – Applicant has not explained how Chapello would motivate the skilled artisan to use a plurality of superdisintegrants instead of a single superdisintegrant.  Moreover, it is unclear how a composition comprising a plurality of superdisintegrants would be in opposition of a composition comprising crospovidone at 14.13% to 21.25% by weight.  Finally, as discussed above, there is no showing in Chapello that increasing superdisintegrant amount above 10% should be avoided.  Since Chapello found in their experiments that disintegration time could be reduced by using from about 10 to about 15 wt% (paragraph [0063]), then the skilled artisan at least would have been motivated from Chapello itself to select a superdisintegrant amount in the range of about 10 to about 15 wt%, such as 15 wt% which falls in the range of instant claim 1. 
Applicant further asserts that the results with lower concentrations of crospovidone, such as 7% or 9% by weight (similar to those described in Tung), provide further evidence that it was not expected that high concentrations of crospovidone would be suitable for an orally disintegrating tablet.  However, the specification as filed does not appear to provide data regarding formulations comprising crospovidone at 7% or 9% by weight, nor has Applicant provided any data regarding this assertion.  It is unclear which results the Applicant is referring to.
Regarding the rejection under 35 U.S.C. 103 of claim 9 as being unpatentable over Chapello, Tung, and Sharma in further view of Cifter, Applicant notes that this rejection shall now be considered moot in view of the detailed explanation regarding the rejection under 35 U.S.C. 103 of claims 1, 2, 4, 7, and 10 over Chapello in view of Tung and Sharma, as Cifter does nothing to alleviate the problems identified in Applicant’s arguments.  However, Applicant’s arguments are unpersuasive with respect to the rejection under 35 U.S.C. 103 over Chapello in view of Tung and Sharma.  Therefore, claim 9 must remain rejected for the reasons of record.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651                    


/RENEE CLAYTOR/            Supervisory Patent Examiner, Art Unit 1651